ANDERSON, J.
The agreement was made pending the suit, and related to the very subject-matter of same. It, in effect, ratified or looked to a private sale of the land, instead of through the machinery of the court, and substituted the proceeds from said private sale for the land. Ball was to hold the proceeds, or the complain*489ant’s share of same, to await a determination of their title to same, and which was to be paid over to them in the event they were subsequently adjudged to be the OAvner of same. Whether or not Ball, an attorney of record, held the fund as such, or as an independent trustee, matters not; for, when he voluntarily assumed the custody of same, which was the whole subject of the litigation, and was to await the judicial determination as to the rights to same in the then pending cause, and agreed to deliver it to petitioners in response to a decree in their favor, he thereby became the custodian of the subject of the litigation. He Avas, in effect, an officer of the court, and subject to its orders and decrees in dealing with the subject of the suit — just as much so as Avould be a commissioner who sold the land for division and held the proceeds of the sale, as the purpose and effect of the transaction was to substitute the fund for the land and make Ball a stakeholder; and, having received the fund as such, he held it subject to the order or' decree of the court, without having to be made a party to the cause, or having to respond only to a separate and independent action. Courts of equity would indeed be helpless, if they could not control funds in their custody.
The city court had the jurisdiction over and control of the land, and Avhen Ball assumed custody of the proceeds of same he became subject to the jurisdiction of said court and ansAverable to its orders and ■ decrees. Nor could there be any end to litigation, if these petitioners had to be put to a separate action to collect a fund, which the court held was theirs, and Avhich Ball held subject to said decree. The issuance of the rule to show cause, and which was served before the hearing of the petition, was sufficient notice, and, as the respondent Ball had an opportunity to be heard before the peti*490tion was granted, he was not deprived of “due process of law.”
The decree of the city court is affirmed.
Dowdell, C. J., and Sayre and Evans, JJ., concur.